120 Wash. 2d 325 (1992)
840 P.2d 197
THE STATE OF WASHINGTON, Respondent,
v.
JAYSEN O.K. RYLAND, Appellant.
No. 59466-0.
The Supreme Court of Washington, Department Two.
November 25, 1992.
*326 Andrew P. Zinner of Washington Appellate Defender Association, for appellant.
Norm Maleng, Prosecuting Attorney, and Theresa Fricke, Senior Prosecuting Attorney, for respondent.
PER CURIAM:
A Department of this court unanimously adopts the reasoning of the dissent in State v. Ryland, 65 Wash. App. 806, 810, 829 P.2d 806 (1992) (Agid, J., dissenting). Accordingly, the case is remanded to the trial court for a hearing to determine whether the police officer reasonably believed the houseguest had authority to consent to entry. The case is thereafter remanded to the Court of Appeals, Division One, for resolution.
Reconsideration denied December 30, 1992.